Citation Nr: 9918694	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-12 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (edema of the legs).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for arterial 
hypertension.  

5.  Entitlement to an original evaluation greater than zero 
percent for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This appeal arises before the Board of Veterans' Appeals from 
a rating decision rendered in July 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veteran's Affairs, whereby the veteran's claims identified 
on the first page of this decision were denied.  

The Board notes that an undated letter from the veteran's 
private physician states that the veteran is unable to work, 
and totally disabled.  Thus, he has essentially filed an 
informal claim for entitlement to permanent and total 
disability for pension purposes.  As no rating decision has 
been promulgated on this issue, it is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  Peripheral vascular disease (edema of the legs), diabetes 
mellitus, heart disease, and arterial hypertension manifested 
subsequent to service is not shown to be related to that 
service.

2.  All evidence necessary for the equitable disposition of 
the veteran's claim for increased evaluation of his bilateral 
hearing loss disorder have been developed.  

3.  A right hearing loss disability is manifested by an 
average pure tone threshold of 76 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 44 percent.  

4.  A left hearing loss disability is manifested by an 
average pure tone threshold of 53 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 92 percent.  


CONCLUSIONS OF LAW

1.  Claims for entitlement to service connection for 
peripheral vascular disease (edema of the legs), diabetes 
mellitus, heart disease, and arterial hypertension are not 
well grounded. 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

2.  The criteria for a compensable evaluation (greater than 
zero percent) for a bilateral hearing loss disability are not 
met.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, §§ 4.87, Tables VI, VII, 4.87a Diagnostic Code 6101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for peripheral vascular 
disease (edema of the legs), Entitlement to service 
connection for diabetes mellitus, Entitlement to service 
connection for heart disease, Entitlement to service 
connection for arterial hypertension.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's SMRs are devoid of any treatment for, or 
reference to, peripheral vascular disease (edema of the 
legs), diabetes mellitus, heart disease, or an arterial 
hypertension disorder.  A review of his treatment records 
shows diagnoses for anxiety and depressive disorders, and 
treatment for battle fatigue and a variety of allergic 
disorders.  

Although treatment records from 1996 to 1997 show that he 
currently manifests peripheral vascular disease, diabetes 
mellitus, coronary artery disease, and hypertension, in 
records dated; they do not demonstrate that these disorders 
are in any way related to the veteran's active service.  In 
fact, the veteran's VA compensation and pension examinations 
dated January 1998 show only that his Type II (non-insulin 
dependent) diabetes disorder was reportedly shown in October 
1997, and that although the veteran had experienced 
frostbite, the examiner provided a diagnosis of "frostbite 
of the lower extremities and feet with no sequelae."  The 
pertinent diagnoses were: (1) coronary artery disease status 
post open heart surgery with quadruple coronary artery bypass 
graft, (2) arterial hypertension, (3) angina pectoris, (4) 
abnormal fasting blood sugar, and (5) thrombosis of the 
distal popliteal artery of the left popliteal artery status 
post bypass and compartment decompression of the left leg. 

However, the Board must point out that neither this evidence, 
nor any of the medical evidence submitted in the veteran's 
behalf, shows that these current disorders are in any way 
related to his active service.  Although the veteran has 
submitted such claims, the Board must point out that such a 
nexus must be drawn by medical evidence, and that the veteran 
has not established that he has the medical expertise 
required to make such a finding.  Thus, in the absence of 
clinical evidence showing a relationship between the 
veteran's service and his current disorder, his claim must be 
denied.

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case, together with the Decision of the Board issued 
in conjunction with this appeal, advises the veteran of the 
requirements of a well-grounded claim.


II.  Entitlement to a rating greater than zero percent for a 
bilateral hearing loss disability.

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his hearing loss disability is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1998), 
has been satisfied.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated July 1998, when the RO 
noted that the veteran's recent VA rating examination showed 
that it was as likely as not that his hearing loss disability 
was due to his combat service during World War II.  A 
noncompensable (zero percent) evaluation was assigned.  The 
veteran disagreed with that evaluation, instituting the 
present appeal.  

The results of the veteran's January 1998 audiogram report 
show that his puretone thresholds at indicated frequencies 
were reported as:



500
1000
2000
3000
4000
RIGHT EAR
80
75
80
70
80
LEFT EAR
50
45
50
50
65

The four average frequency in the right ear was reportedly 76 
decibels, and was 53 decibels in the left ear.  His word 
recognition scores were reported as 44 percent in the right 
ear and 92 percent in the left ear, using the Maryland CNC 
word list. 

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.87 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of criteria set 
forth in Tables VI and VII.  Table VI assigns a numeric 
designation of hearing impairment utilizing the results from 
both the controlled speech discrimination examination and the 
average puretone decibel loss examination.  Table VII 
determines the percentage evaluations for hearing impairment 
and lists the diagnostic codes.  It must be noted that the 
United States Court of Appeals for Veterans Claims has held 
that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the pertinent 
regulatory provisions, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
the degree of hearing impairment as determined by 
audiological evaluation.  38 U.S.C. §§ 1155, 1160(a) (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (1998). 

The veteran's numeric designation of hearing impairment in 
his right ear, according to Table VI, is "IX".  However, 
his left ear numeric designation of hearing impairment score 
is "I".  Thus, in determining the percentage evaluations 
for hearing impairment, Table VII shows that those 
designations provide, after intersecting the evaluation for 
the poorer ear with that for the better ear, that Diagnostic 
Code 6101 will be assigned, which determines that a 
noncompensable (zero percent) evaluation will be assigned.  
Although the rating criteria and regulations were recently 
changed, the values assigned each ear are the same and result 
in the same rating.

Again, it must be noted that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

As the evidence does not demonstrate that a greater rating is 
warranted, the veteran's claim for an increased evaluation 
for his bilateral hearing loss disability must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with average earning capacity impairment.  The United States 
Court of Veterans Appeals (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, No. 92-970 (U.S. Vet. App., 
Apr. 17, 1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) (1998) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question at 
this time.


ORDER

Entitlement to service connection for peripheral vascular 
disease (edema of the legs), diabetes mellitus, heart 
disease, and arterial hypertension are denied.  Entitlement 
to an increased (compensable) evaluation for a bilateral 
hearing loss disorder is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

